                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

JOSEPH D. BLUEFORD                                    CIVIL ACTION NO. 3:17-CV-00639
L.A. DOC # 393195

VERSIS                                                JUDGE TERRY A. DOUGHTY

TIMOTHY HOOPER, WARDEN                                MAG. JUDGE KAREN L. HAYES

                                             RULING

       Petitioner Joseph D. Blueford (“Blueford”), an inmate in the custody of the Louisiana

Department of Corrections in St. Gabriel, Louisiana, filed the instant Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2254 on May 15, 2017. Blueford attacks his March 22, 2012

Louisiana state court convictions for aggravated battery and possession of a firearm by a

convicted felon, his designation as a habitual offender, and his sentences of life at hard labor and

a concurrent 65-year hard labor term.

       On October 16, 2018, the Magistrate Judge issued a Report and Recommendation

recommending that the Petition be granted on two of the three grounds asserted therein [Doc.

No. 33]. Specifically, the Magistrate Judge recommended that the Petition be granted on the

grounds that (1) Blueford was denied effective assistance of counsel when his counsel failed to

object to a juror remaining on the jury and returning a verdict when she said she had not heard or

understood the evidence and (2) the trial court erred when it permitted a juror to cast the deciding

vote on guilt after admitting she did not hear and did not understand any of the testimony, in

violation of the right to a fair trial and due process. The Magistrate Judge recommended that the

Petition be denied as to the third asserted grounds, that Blueford was denied effective assistance

of counsel when his counsel failed to file a Motion to Quash the Habitual Offender Bill of
Information. The delay for filing objections to the Magistrate Judge’s Report and

Recommendation has passed, and no objections have been filed.

         Having conducted a de novo review of the record in this matter, the Court DECLINES

TO ADOPT the Report and Recommendation insofar as it recommended that the Petition be

granted on the two grounds set forth above. The Court ADOPTS the Report and

Recommendation insofar as it recommends that the Petition be denied as to the asserted grounds

pertaining to his counsel’s failure to file a Motion to Quash the Habitual Offender Bill of

Information. Accordingly, the Court DENIES the Petition.

I.       FACTUAL BACKGROUND 1

         A shooting incident occurred after midnight on January 1, 2011, at the Townhouse Club

in Bastrop, Louisiana. According to witnesses at the scene, Blueford engaged in a brief fistfight

in the parking lot, got into the driver’s side of a truck, and then began firing a pistol out of the

passenger window. Two people in the parking lot were struck by bullets, one in the leg and the

other in the hand.

         Blueford was charged in the Fourth Judicial District Court, Morehouse Parish, Louisiana,

with two counts of attempted second degree murder, a violation of La. R.S. 14:27 and 14:30.1,

and possession of a firearm by a convicted felon, a violation of La. R.S. 14:95.1.

         Blueford was tried by a jury in March 2012. Blueford was represented by George W.

Britton, III (“Britton”). The prosecutor was Stephen Sylvester (“Sylvester”). At the conclusion

of trial, the judge provided jury instructions, directed the jury to retire, and excused the two

alternate jurors. After a recess, the court reconvened, and the following exchange occurred:

         Court:                     Let’s return to the record in the State v. Joseph

1
 The underlying facts in this case have been set forth by the Louisiana Second Circuit Court of Appeals, State v.
Blueford, 48,823 (La. App. 2 Cir. 3/5/14), 137 So. 3d 54, 55-59. Accordingly, only the history relevant to the
pending petition is included.

                                                         2
                     Blueford, 11-14F. The defendant is present with
                     counsel. The state is also present. Madam Bailiff has
                     handed me a note from the jury. It reads: “Your
                     Honor, a juror Ms. Massey has said that she has not
                     heard and has not understood anything that was said
                     in trial and she is wondering what to do. Shouldn’t
                     you have an alternate juror?” That is the question.

Mr. Sylvester:       Too late for that.

Mr. Britton:         We cannot have an alternate juror.

Mr. Sylvester:       That’s right.

Court:               The last question is should Ms. Massey be excused
                     or allowed to go on with deliberations?

Mr. Britton:         I mean, I don’t know. If they have ten, they have ten
                     verdicts, regardless of what Ms. Massey has to say.
                     So I don’t think she should be excused. But if they
                     don’t have a verdict, they don’t have a verdict, you
                     know, whichever Ms. Massey goes.

Court:               So at this time it would be the pleasure of the
                     counsel not to excuse her from any jury
                     deliberations?

Mr. Britton:         That’s right.

Mr. Sylvester:       Yes, sir.

Court:               All right.

Mr. Britton:         I think if we look at it this way in terms of the jury,
                     we go in that courtroom and talk to a witness, there
                     should be a speaker behind the jury box or
                     something like that.

Court:               I would like to explain to them that once the
                     deliberations start, the ju—alternates are dismissed.

The jury was then brought back into the courtroom.

Court:               Members of the jury, before the proceedings, a note
                     was submitted to the bailiff. The note reads: “Your
                     Honor, the juror Ms. Massey said she has not heard

                                          3
                              and does not understand anything that’s been said in
                              the trial. She doesn’t know what to do. Should we
                              have an alternate juror?” Let me advise you that
                              under the Code of Criminal Procedure once the jury
                              begins jury deliberations, the two alternates are
                              excused. I’d also like to remind you that the
                              provisions or charge still say that at least ten of you
                              must agree on the same verdict on each count. It
                              requires ten of the twelve agreeing on each count.
                              So that is my response to you. I don’t know how
                              many we addressed everyone here and asked them to
                              repeat, and at no time was there any indication that
                              Ms. Massey was having a problem. So, I’d
                              encourage you to go back and resume your
                              deliberations.

       The jury was then retired from the courtroom for further deliberations, with Ms. Massey

(“Massey”) included. [Doc. No. 16-2 at 1158-60]; Blueford, 137 So. 3d at 66.

       The jury acquitted Blueford on one count of attempted murder by a vote of 10-2. On the

second count of attempted murder, it convicted him of the responsive verdict of aggravated

battery by a vote of 10-2. The jury also convicted Blueford of the possession of a firearm by a

convicted felon count by a vote of 11-1. Ms. Massey voted with the majority on all three ballots.

Blueford, 137 So. 3d at 67.

       After the state filed a habitual offender bill, the district court found that Blueford was a

fourth-felony offender and sentenced him to serve a life sentence at hard labor for aggravated

battery and a concurrent 65-year hard labor term, without parole, for possession of a firearm by a

convicted felon.

       Blueford’s conviction was affirmed on direct appeal by the Louisiana Second Circuit

Court of Appeal on March 5, 2014. Blueford, 137 So.3d 54. The Louisiana Supreme Court

denied Blueford’s subsequent application for writ of certiorari on November 21, 2014; State v.

Blueford, 2014-0745, 160 So.3d 968 (La. 11/21/14).



                                                 4
       On April 8, 2016, Blueford filed an application for post-conviction relief in the state

district court. He alleged he was denied effective assistance of counsel when his trial counsel,

Britton, (1) failed to object to Massey remaining on the jury and returning a verdict when she

said she had not heard or understood the evidence; and (2) failed to file a Motion to Quash the

Habitual Offender Bill of Information on grounds that it contained allegations of irrelevant

convictions, and failed to object to the inclusion and consideration of such convictions at the

habitual offender hearing. Blueford also claimed that the trial court erred when it permitted

Massey to cast the deciding vote on guilt after admitting she did not hear and did not understand

any of the testimony. [Doc. No. 16-5 at 1473-1504].

       The state district court denied the application on August 29, 2016. The district court

incorporated the State’s Objection to Petitioner’s Application for Post-Conviction Relief in its

Reasons for Judgment and denied Blueford’s claim of ineffective assistance of counsel on the

basis that (1) “[a]t the outset of voir dire the Court specifically directed the venire that they

should inform the Court if they did not hear a question or response so that it could be repeated”;

(2) no member of the venire indicated she or he was incapable of serving on the jury because of a

mental or physical infirmity; (3) there was no indication during the trial that Massey had

difficulty hearing or understanding the proceedings; (4) “Mr. Britton is a seasoned criminal

defense attorney who zealously and competently represented [Blueford] at all stages of” trial; (5)

Mr. Britton knew from voir dire that Massey had previously served on another criminal jury; and

(6) after consulting with Blueford, Mr. Britton “made the strategic decision to allow

deliberations to proceed without objection,” which was a “reasonable tactical decision.” [Doc.

No. 16-5 at 1507].




                                                   5
        The Second Circuit Court of Appeal denied Blueford’s application on December 8, 2016.

On February 1, 2017, Blueford filed a writ application in the Louisiana Supreme Court, which

the court denied as untimely on April 24, 2017.

        On May 15, 2017, Blueford filed the instant federal habeas corpus petition raising the

same claims as in the state court:

        Claim One: Petitioner was denied effective assistance of counsel in violation of the
        Fifth, Sixth, and Fourteenth Amendments to the United States Constitution
        and Article 1, Section 13 of the Louisiana Constitution when counsel

               (1) failed to object to Ms. Massey remaining on the jury and returning a
               verdict when she said she had not heard or understood the evidence; and

               (2) failed to file a Motion to Quash the Habitual Offender Bill of
               Information on grounds that it contained allegations of irrelevant
                convictions, and failed to object to their inclusion and consideration
               at the habitual offender hearing.

        Claim Two: The trial court erred when it permitted a juror to cast the deciding
        vote on guilt after admitting she did not hear and did not understand any of the
        testimony, in violation of the right to a fair trial and due process under the Fifth,
        Sixth, and Fourteenth Amendments to the United States Constitution and Article
        1, Section 17 of the Louisiana Constitution.

[Doc. Nos.1-2, 5].

        The State filed its response on March 14, 2018, [Doc. Nos. 15, 16], in which it submitted

that Blueford has exhausted his state court remedies and argued that Blueford had no substantive

grounds to support his Petition. [Doc. No. 15 at 4]. On March 26, 2018, Blueford filed a reply.

[Doc. No. 17].

        On August 28, 2018, the Magistrate Judge held an evidentiary hearing on the issue of

juror competence, with testimony from Blueford, Britton, Sylvester, and a member of the petit

jury from Petitioner’s trial. Britton explained his decision to have Ms. Massey remain on the

jury:



                                                  6
       [I]t seemed from my perspective improbable that she didn’t hear
       anything. We had a voir dire process. She was questioned during
       the voir dire process.
       It appeared, from the words of the particular message, to be an
       effort to get her off the jury from the foreman – from the foreman’s
       perspective. Because, like I said, we had with a little voir dire. I
       asked questions of each one of the potential jurors. Mr. Sylvester
       had questioned each one of the prospective juror. And the
       foreman note suggested to me that that was an effort to get her off
       the jury.

[Doc. No. 34, p 9-10].

       And she was a juror that was, in terms of my my experience with a
       jury appeared to be a good juror.
       ...
       Based on her answers in voir dire, based upon, you know, gut reaction,
       gut feelings of an attorney, I thought she was a good juror.

[Doc. No. 34, p 13]

       My recollection is during the general course of voir dire, there were
       questions generally asked have you ever served on a jury before?
       And my recollection, she had served, and it was not guilty on that.

[Doc. No. 34, p. 24]

       In terms of if everybody that says that were found not guilty, I’m
       going to try to put them on the jury, that’s not a hard-and-fast rule.
       It depends on how they respond to other questions and a totality of
       the situation, ultimately gives me some type of grade as to how
       strongly should the jury is and how likely that juror is to be
       receptive to my case.

[Doc. No. 34, p. 25]

       [F]rom the wording on the note, it appeared the foreman was trying to
       get rid of Ms. Massey. And it wasn’t like it was a note that came
       from Ms. Massey. It was the note came from the foreman saying
       that she didn’t hear anything.

[Doc. No. 34, p. 29]

       This is the foreman speaking to Ms. Massey, worded in a way that
       would suggest to me that he wants an alternate to be sent in to be
       on the jury.

                                         7
       [Doc. No. 34, p. 34]

               [S]he was one of the higher-rated [] jurors.

       [Doc. No. 34, p. 34-35]

       When asked why he didn’t ask for a mistrial, Britton responded:

               I guess, based upon my recollection and the particular transcript, I
               would say that whether we could get a mistrial, would it effect a mistrial,
               I felt the trial had gone fairly well at that particular point in time.
               I felt like, you know, we were going to get some not guilty verdict in
               terms -- that’s just me, you know, projecting in terms of how the
               trial was going.

       [Doc. No. 34, p. 32]

       As indicated above, the jury found Blueford not guilty on one count of attempted second

degree murder, and guilty of only a responsive verdict of aggravated battery on the other count

of attempted second degree murder.

       On October 16, 2018, the Magistrate Judge filed her Report and Recommendation [Doc.

No. 33]. The delay for filing objections has passed, and the matter is ripe.

II.    LAW AND ANALYSIS

       A.      Deference to the State Habeas Decision

       This § 2254 habeas application is governed by the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”), 110 Stat. 1214. See Lindh v. Murphy, 521 U.S. 320, 326

(1997). The parties agree that the state habeas court adjudicated Blueford’s claims on the merits.

Accordingly, this Court must defer to the state habeas decision unless it “was contrary to, or

involved an unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1); see also, e.g., Woodfox v. Cain,

609 F.3d 774, 794 (5th Cir. 2010).



                                                 8
       “AEDPA recognizes a foundational principle of our federal system: State courts are

adequate forums for the vindication of federal rights,” Burt v. Titlow, 571 U.S. 12, 19 (2013),

and AEDPA, therefore, “‘demands that state-court decisions be given the benefit of the doubt.’”

Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (quoting Woodford v. Visciotti, 537 U.S. 19, 24

(2002) (per curiam)). Consequently, AEDPA erects a “formidable” standard, Burt, 571 U.S. at

19, that “precludes federal habeas relief so long as ‘fair-minded jurists could disagree’ on the

correctness of the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)

(quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). Where the state merits decision

was not accompanied by reasons, a federal court “‘must determine what arguments or theories . .

. could have supported the state court’s decision; and then it must ask whether it is possible fair-

minded jurists could disagree that those arguments or theories are inconsistent with the holding

in a prior decision of th[e] [Supreme] Court.’” Sexton v. Beaudreaux, 138 S. Ct. 2555, 2558

(2018) (quoting Harrington, 562 U.S. at 102). “If this standard is difficult to meet—and it is—

that is because it was meant to be.” Burt, 571 U.S. at 20 (internal quotes omitted).

       B.    Ineffective Assistance of Counsel Claims

       To prevail on a claim of constitutionally ineffective assistance of counsel, a petitioner

must show (1) “counsel’s performance was deficient” and (2) “the deficient performance

prejudiced the defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984). Deficient

performance means that “counsel’s representation fell below an objective standard of

reasonableness.” Id. at 689. In reviewing counsel’s performance, however, courts must be

“highly deferential,” must eliminate the “distorting effect of hindsight,” and “must indulge a

strong presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance.” Id. Prejudice, in turn, means “a reasonable probability that, but for counsel’s



                                                  9
professional errors, the result of the proceeding would have been different. A reasonable

probability is a probability sufficient to undermine confidence in the outcome.” Id. at 694. It is

not enough, however, to show that errors had “some conceivable effect” on the outcome; rather,

counsel’s errors must be “so serious as to deprive the defendant of a fair trial, a trial whose result

is reliable.” Id. at 693. “The likelihood of a different result must be substantial, not just

conceivable.” Harrington, 562 U.S. at 112. Furthermore, a court assessing prejudice “must

consider the totality of the evidence before the judge or jury” because “a verdict or conclusion

only weakly supported by the record is more likely to have been affected by errors than one with

overwhelming record support.” Strickland, 466 U.S. at 696.

        “Surmounting Strickland’s high bar is never an easy task.” Padilla v. Kentucky, 559 U.S.

356, 371 (2010). It is “all the more difficult” where, as here, a defendant challenges a merits

denial of his Strickland claim under AEDPA. Harrington, 562 U.S. at 105. “The standards

created by Strickland and § 2254(d) are both ‘highly deferential,’ and when the two apply in

tandem, review is ‘doubly’ so.” Id. (citing Knowles v. Mirzayance, 556 U.S. 111, 123 (2009))

(other citations omitted). Because Strickland is a general standard, “a state court has even more

latitude to reasonably determine that a defendant has not satisfied that standard.” Knowles, 556

U.S. at 123 (citing Yarborough, 541 U.S. at 664); see also Harrington, 562 U.S. at 105 (“The

Strickland standard is a general one, so the range of reasonable applications is substantial.”). And

when a federal court reviews a Strickland claim under § 2254, “the question is not whether

counsel’s actions were reasonable,” but “whether there is any reasonable argument that counsel

satisfied Strickland’s deferential standard.” Id. Finally, it is well settled that a state court’s

“unreasonable application of [Strickland]”—which AEDPA demands—“is different from an




                                                   10
incorrect application of [Strickland].” Id. at 101 (quoting Terry Williams v. Taylor, 529 U.S.

362, 410 (2010) (emphasis in original)).

       “[W]hen considering a motion for summary judgment in the context of habeas corpus

cases, the state court’s factual findings are presumed correct unless the petitioner can show by

clear and convincing evidence that the presumption should not apply.” Norris v. Davis, 826 F.3d

821, 827–28 (5th Cir. 2016), cert. denied, 137 S. Ct. 1203 (2017) (citing 28 U.S.C. §

2254(e)(1)).


               1.    Failure to Object to Juror Massey

       Blueford first submits that the Court “must find as a matter of undisputed fact that

Juror Massey did not hear or understand anything that was said at trial” because there is no

evidence to the contrary [Doc. No. 30, at 6]. This is a misstatement of the burden of proof. It is

the petitioner who must show that his counsel’s performance was deficient and that the deficient

performance prejudiced the defense. Strickland, supra. Additionally, the burden of proof was

on Blueford to prove that Massey did not hear or understand the testimony at trial. No testimony

given at the evidentiary hearing proved this important issue. The trial judge, who was present at

the trial, heard the testimony, and heard the voir dire questions and answers, found there was no

indication during the trial that Massey had difficulty hearing or understanding the proceedings.

Factual findings made by the trial judge should be given due deference. The trial judge was

present and able to observe Massey. Blueford did not provide any evidence to overturn the trial

judge’s factual find that Massey did not have difficulty hearing or understanding the

proceedings.

       Blueford further argues that, because she did hear or understand anything said at trial,

Massey could not form her own opinion and make a valid determination as to guilt or innocence


                                                11
in the case, and that allowing her to remain on the jury therefore denied him his fundamental

right to a fair and impartial jury. [Doc. No. 30, at 11, 18]. He claims his trial counsel did not

investigate potential solutions to the problem caused by Massey not hearing or understanding the

evidence, or the potential impact of her vote, nor did trial counsel know or review whether

Massey could be replaced with an alternate juror, which undermines any claim that Britton made

a strategic decision to allow her to remain on the jury [Doc. NO. 19-20]. Overall, Blueford

argues that Britton’s lack of action constituted a failure to protect Blueford’s fundamental rights.

        The State responds that Britton’s decision to keep Massey on the jury was a strategic

one. The State argues that based on the record, specifically that Massey explained during voir

dire that she had served on a criminal jury in the past, which acquitted the defendant, Britton

wanted to take his chances with her. Further, the State contends there had been no showing that

Massey had trouble hearing or understanding the testimony.

       Blueford’s arguments were presented and rejected in the state habeas court proceedings.

He has failed to show that the state court unreasonably applied Strickland.

       Defense counsel’s “‘strategic choices made after thorough investigation of law and facts

relevant to plausible options are virtually unchallengable.’” Rhoades v. Davis, 852 F.3d 422, 434

(5th Cir. 2017) (quoting Strickland, 466 U.S. at 690). A court reviewing those choices is required

“‘not simply to give [counsel] the benefit of the doubt … but to affirmatively entertain the range

of possible reasons [he] may have had for proceeding as [he] did.’” Feldman v. Thaler, 695 F.3d

372, 380 (5th Cir. 2012) (quoting Pinholster, 131 S. Ct. at 1407) (first brackets added).

       Britton was faced with having to make a tactical decision that was double-edged in

nature. By seeking to remove her as a juror, he was facing the risk of losing a juror that he

considered to be very receptive to his defense, a juror who had served on a prior jury that had



                                                 12
acquitted a defendant, a juror whom he perceived the other jurors were trying to get rid of, and a

juror who he judged to have actually had no problem hearing during the trial, despite the note,

which he further did not believe came from her personally.

       The United States Court of Appeals for the Fifth Circuit has explained that counsel is

afforded particular leeway where a potential strategy carries “double-edged” consequences. St.

Aubin v. Quarterman, 470 F.3d 1096, 1103 (5th Cir. 2006). For instance, it has held that “‘a

tactical decision not to . . . present potentially mitigating evidence on the grounds that it is

double-edged in nature is objectively reasonable, and therefore does not amount to deficient

performance.’” Id. (quoting Rector v. Johnson, 120 F.3d 551, 564 (5th Cir. 1997)); see also, e.g.,

Mann v. Scott, 41 F.3d 968, 984 (5th Cir. 1994) (strategic decisions with “double-edged”

consequences “are ‘granted a heavy measure of deference in a subsequent habeas corpus

attack’”) (quoting Wilkerson v. Collins, 950 F.2d 1054 (5th Cir. 1992)).

       This “double-edged” principle extends to counsel’s tactical decision to forego a lesser-

included-offense instruction to which his client would otherwise be entitled. In Druery v. Thaler,

for example, the Fifth Circuit held that counsel did not err by foregoing a lesser-included-offense

instruction to Texas capital murder where counsel “articulated a valid strategic reason for

declining the instruction: to obtain a full acquittal.” 647 F.3d 535, 540 (5th Cir. 2011). Indeed,

even though counsel was “mistaken in part” about the availability of the instruction, the Court

held that “this all-or-nothing strategy was not objectively unreasonable” under Strickland

because counsel’s “ultimate strategic choice was reasonable.” Id.; see also Thomas v. Vannoy,

651 F. App’x 298, 303-04 (5th Cir. 2016) (unpublished) (explaining that, “[i]n the … context of

lesser-included offense instructions, this court has recognized that counsel’s choice not to request

an instruction is a matter of strategy and subject to reasonable debate”) (citing Druery). Such a



                                                  13
decision “dwells in the region of tactics and strategy,” because the lesser-included offense

instruction could “increase the chance of conviction on some charge,” while foregoing it “could

… le[a]d to a complete acquittal.” Adams v. Bertrand, 453 F.3d 428, 435-36 (7th Cir. 2006)

(brackets added).

       Similarly, the state habeas court could have reasonably concluded that Britton made an

informed choice to keep Massey on the jury. Under the double-deference required by AEDPA,

the state habeas court would not have been “unreasonable” in concluding that Britton’s

strategy—either keeping a juror receptive to his defense or losing her—was a “‘strategic choice[

] made after thorough investigation of law and facts relevant to plausible options’” that was

“‘virtually unchallengeable.’” Rhoades, 852 F.3d at 434 (quoting Strickland, 466 U.S. at 690).

       Given that strategy, the state habeas court also could have reasonably concluded that

dismissing Massey would have created a double-edged problem for Blueford. It could have

lowered Blueford’s chances of obtaining an acquittal—which Britton actually secured for him

with regard to one of the attempted murder charges, in addition to the verdict of guilty to the

substantially less serious charge of aggravated battery on the other attempted murder charge.

See, e.g., Adams, 453 F.3d at 436.

       This is precisely the kind of double-edged consequences the Fifth Circuit has previously

recognized as precluding a finding of counsel’s deficient performance. Druery, 647 F.3d at 539-

40; Thomas, 651 F. App’x at 303-04. “Even under de novo review,” a court would be “most

deferential” to such strategic choices, because “[u]nlike a later reviewing court, the attorney

observed the relevant proceedings, knew of materials outside the record, and interacted with the

client, with opposing counsel, and with the judge.” Harrington, 562 U.S. at 105. A fortiori, under

AEDPA, the state court would not have been “unreasonable” to conclude that Britton did not err



                                                 14
by declining to seek to dismiss Massey. See Harrington, 562 U.S. at 101 (explaining “[t]he

pivotal question [under AEDPA] is whether the state court’s application of the Strickland

standard was unreasonable,” which is “different from asking whether defense counsel’s

performance fell below Strickland’s standard”).

       Blueford argues that he is entitled to habeas relief because Britton admitted that he did

not know of the right to an evidentiary hearing regarding Massey’s competency. But even had

Britton been aware of the possibility of such a hearing, he would still have been faced with the

same double-edged problem. Indulging the presumption required by Strickland, the Fifth Circuit

has found effective representation even where counsel was “mistaken in part of his legal

reasoning” for taking a particular course so long as counsel’s “ultimate strategic choice” was

“reasonable.” Druery, 647 F.3d at 540.

       In any event, the reasonableness of Britton’s decision not to seek to remove Massey is not

the question before the Court. Under AEDPA, rather, the “pivotal question” is whether the state

habeas court “unreasonably” applied Strickland in determining that Britton provided effective

assistance. Harrington, 562 U.S. at 104. As already explained, the issue was not whether Britton

could have requested that Massey be dismissed or could have requested an evidentiary hearing.

Rather, the issue was whether Britton could have reasonably chosen to retain Massey in order to

increase his client’s chances of a favorable verdict.

       Indeed, indulging the presumption required by Strickland, the Fifth Circuit has found

effective representation even where counsel was “mistaken in part of his legal reasoning” for

declining a lesser-included-offense instruction so long as counsel’s “ultimate strategic choice”—

an “all-or-nothing strategy”—was “reasonable.” Druery, 647 F.3d at 540.




                                                 15
       The state habeas court could have reasonably determined under Strickland that Britton

made an informed choice. Nothing in this record suggests the state habeas ruling “was so lacking

in justification that there was an error well understood and comprehended in existing law beyond

any possibility for fair-minded disagreement.” Id. at 103. Even if this Court thought Britton

should have pursued a different strategy, “[AEDPA] and Strickland … do not permit federal

judges to so casually second guess the decisions of their state court colleagues or defense

attorneys.” Burt, 134 S. Ct. at 15. The question is not whether “perhaps looking back it would

have been wiser for counsel to press for a conviction on a compromise verdict … [because] we

will not pick apart counsel’s strategic choice with the benefit of hindsight.” Lopez v. Thurmer,

594 F.3d 584, 588 (7th Cir. 2010) (internal quotation marks omitted). Accordingly, this Court

DECLINES TO ADOPT the Magistrate Judge’s Report and Recommendation and DENIES the

Petition for Writ of Habeas Corpus relief on this ground.

               2.    Failure to File a Motion to Quash

       The Magistrate Judge’s Report and Recommendation recommended that Blueford’s

Petition for Writ of Habeas Corpus relief on the ground his counsel was ineffective in failing to

file a motion to quash the habitual offender bill of information on the grounds that it contains

irrelevant convictions, and in failing to object to the inclusion and consideration of such

convictions at the habitual offender hearing be DENIED.

       The Court has conducted a de novo review of the record and finds that the Magistrate

Judge’s Report and Recommendation on this issue is supported by the law and the evidence.

Accordingly, the Court ADOPTS the Report and Recommendation on this issue, and DENIES

the Petition for Writ of Habeas Corpus relief on this ground.




                                                 16
       C.     Trial Court Error

       Blueford’s next claim is that “the trial court erred when it permitted a juror to cast the

deciding vote on guilt after admitting she did not hear and did not understand any of the

testimony, in violation of defendant’s right to a fair trial and due process under the Fifth, Sixth,

and Fourteenth Amendment[s] to the Constitution, and LSA Constitution Article 1 § 7.” [Doc.

No. 1-2 at 28]. His claim echoes those of his ineffective assistance of counsel claim—since

Massey allegedly did not hear or understand anything said at trial, she was an incompetent juror,

and the failure to dismiss her denied Blueford due process and a fair trial. ]Id. at 29-31].

       As indicated above, this Court must defer to the state habeas decision unless it “was

contrary to, or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1); see also, e.g.,

Woodfox v. Cain, 609 F.3d 774, 794 (5th Cir. 2010).

       “AEDPA recognizes a foundational principle of our federal system: State courts are

adequate forums for the vindication of federal rights,” Burt v. Titlow, 571 U.S. 12, 19 (2013),

and AEDPA, therefore, “‘demands that state-court decisions be given the benefit of the doubt.’”

Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (quoting Woodford v. Visciotti, 537 U.S. 19, 24

(2002) (per curiam)). Consequently, AEDPA erects a “formidable” standard, Burt, 571 U.S. at

19, that “precludes federal habeas relief so long as ‘fair-minded jurists could disagree’ on the

correctness of the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)

(quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

       The record shows that, when denying Blueford’s state habeas application, the trial judge

noted (1) that at the outset of voir dire it specifically directed the venire that they should inform

the Court if they did not hear a question or response so that it could be repeated; (2) that no



                                                  17
member of the venire indicated they were incapable of serving on the jury because of a mental or

physical infirmity; (3) there was no indication during the trial that Massey had difficulty hearing

or understanding the proceedings; (4) that Britton was a seasoned criminal defense attorney who

zealously and competently represented Blueford at all stages of trial; (5) Britton knew from voir

dire that Massey had previously served on another criminal jury in which the defendant was

acquitted; and (6) that after consulting with Blueford, Britton made the strategic decision to

allow deliberations to proceed without objection which was a reasonable tactical decision. [Doc.

No. 16-5 at 1507].

       As discussed previously, Blueford failed to prove that Massey could not hear the

proceedings in order to overcome the trial judge’s specific factual finding that there was no

indication during the trial that Massey had difficulty hearing or understanding the procedings.

       Blueford has failed to show that the state habeas decision “was contrary to, or involved

an unreasonable application of, clearly established Federal law, as determined by the Supreme

Court of the United States.” 28 U.S.C. § 2254(d)(1). Accordingly, for this reason, and for the

reasons set forth above in addressing Blueford’s ineffective assistance of counsel claims, this

Court DECLINES TO ADOPT the Magistrate Judge’s Report and Recommendation and

DENIES the Petition for Writ of Habeas Corpus relief on this ground.

III.   CONCLUSION

       For the reasons set forth above, the Court DECLINES TO ADOPT the Report and

Recommendation insofar as it recommends that the petition be granted as to the asserted grounds

pertaining to his counsel’s failing to object to Juror Massey remaining on the jury and as to the

asserted grounds of the trial court allowing Juror Massey to remain on the jury. The Court

ADOPTS the Report and Recommendation insofar as it recommends that the petition be denied



                                                18
as to the asserted grounds pertaining to his counsel’s failure to file a Motion to Quash the

Habitual Offender Bill of Information. Accordingly, the Court DENIES the Petition.

       Monroe, Louisiana, this 1st day of November, 2018.



                                              _________________________________________
                                               TERRY A. DOUGHTY
                                               UNITED STATES DISTRICT JUDGE




                                                19
